      Case: 4:20-cv-00563 Doc. #: 1 Filed: 04/20/20 Page: 1 of 6 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI


 ANTHONY AYIOMAMITIS,

                               Plaintiff,                     Docket No. 4:20-cv-563

        - against -                                           JURY TRIAL DEMANDED


 NATIONAL SPACE SOCIETY

                                Defendant.


                                            COMPLAINT

       Plaintiff Anthony Ayiomamitis (“Ayiomamitis” or “Plaintiff”) by and through his

undersigned counsel, as and for his Complaint against Defendant National Space Society

(“National Space Society” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of a Central Lunar

Eclipse, owned and registered by Ayiomamitis, a professional photographer. Accordingly,

Ayiomamitis seeks monetary relief under the Copyright Act of the United States, as amended, 17

U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
      Case: 4:20-cv-00563 Doc. #: 1 Filed: 04/20/20 Page: 2 of 6 PageID #: 2




       3.       Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant transacts business in Missouri.

       4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.       Ayiomamitis is a professional photographer in the business of licensing his

photographs for a fee having a usual place of business at Agapis 2, Nea Palatia-Oropou, Attiki

19015 Greece.

       6.       Upon information and belief, National Space Society is a business corporation

with a place of business at in St. Louis. At all times material hereto, National Space Society has

operated its Facebook page at the URL: www.Facebook.com/NSSISDC (the “Website”).

                                    STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photograph

       7.       Ayiomamitis photographed a Central Lunar Eclipse (the “Photograph”). A true

and correct copy of the Photograph is attached hereto as Exhibit A.

       8.       Ayiomamitis then published it on his website with his name underneath the

Photograph. See Exhibit B.

       9.       Ayiomamitis is the author of the Photograph and has at all times been the sole

owner of all right, title and interest in and to the Photograph, including the copyright thereto.

       10.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-166-208.

       B.       Defendant’s Infringing Activities

       11.      National Space Society ran the Photograph on the Website to promote their

International Space Development Conference. See:
       Case: 4:20-cv-00563 Doc. #: 1 Filed: 04/20/20 Page: 3 of 6 PageID #: 3




https://www.facebook.com/NSSISDC/photos/a.1317388301658875/1970766062987759/?type=3

&theater. A true and correct copy of the Photograph on the Website and screenshots of the

Photograph on the Website are attached hereto as Exhibit C.

        12.     National Space Society did not license the Photograph from Plaintiff for its

article, nor did National Space Society have Plaintiff’s permission or consent to publish the

Photograph on its Website.

                              FIRST CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

        13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

        14.     National Space Society infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. National Space Society is

not, and has never been, licensed or otherwise authorized to reproduce, publically display,

distribute and/or use the Photograph.

        15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        16.     Upon information and belief, the foregoing acts of infringement by National

Space Society have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

        17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
      Case: 4:20-cv-00563 Doc. #: 1 Filed: 04/20/20 Page: 4 of 6 PageID #: 4




                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

       18.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-18 above.

       19.     Upon information and belief, in its article on the Website, Defendant copied the

Photograph from Plaintiff’s website which contained a gutter credit underneath the Photograph

stating, “Anthony Ayiomamitis” and placed it on its Website without the gutter credit.

       20.     Upon information and belief, National Space Society intentionally and knowingly

removed copyright management information identifying Plaintiff as the photographer of the

Photograph.

       21.     The conduct of National Space Society violates 17 U.S.C. § 1202(b).

       22.     Upon information and belief, National Space Society’ falsification, removal

and/or alteration of the aforementioned copyright management information was made without

the knowledge or consent of Plaintiff.

       23.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by National Space Society intentionally,

knowingly and with the intent to induce, enable, facilitate, or conceal their infringement of

Plaintiff’s copyright in the Photograph. National Space Society also knew, or should have

known, that such falsification, alteration and/or removal of said copyright management

information would induce, enable, facilitate, or conceal their infringement of Plaintiff’s

copyright in the Photograph.
      Case: 4:20-cv-00563 Doc. #: 1 Filed: 04/20/20 Page: 5 of 6 PageID #: 5




       24.     As a result of the wrongful conduct of National Space Society as alleged herein,

Plaintiff is entitled to recover from National Space Society the damages, that he sustained and

will sustain, and any gains, profits and advantages obtained by National Space Society because

of their violations of 17 U.S.C. § 1202, including attorney’s fees and costs.

       25.     Alternatively, Plaintiff may elect to recover from National Space Society statutory

damages pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each

violation of 17 U.S.C. § 1202.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant National Space Society be adjudged to have infringed upon

               Plaintiff’s copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant National Space Society be adjudged to have falsified, removed

               and/or altered copyright management information in violation of 17 U.S.C.

               § 1202.

       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management
      Case: 4:20-cv-00563 Doc. #: 1 Filed: 04/20/20 Page: 6 of 6 PageID #: 6




              information and/or removal or alteration of copyright management information

              committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.     That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);

       6.     That Plaintiff be awarded punitive damages for copyright infringement;

       7.     That Plaintiff be awarded attorney’s fees and costs;

       8.     That Plaintiff be awarded pre-judgment interest; and

       9.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       April 20, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                   Attorneys for Plaintiff Anthony Ayiomamitis
